DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11-12, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al (JP 2005-58594) in view of Wang (US 4,553,936).

    PNG
    media_image1.png
    294
    428
    media_image1.png
    Greyscale

Annotated figure 14
In regard to claim 1, Konno discloses a mouthpiece for teeth illumination (see figures 1-16 and par 11 of the translation discloses a mouthpiece which illuminates), the mouthpiece comprising: 
- an optically transparent body part (main body part 10 and par 18 of translation which discloses the body 10 being made of a synthetic rubber or resin which is light permeable), wherein the body part has a front side arranged to face a buccal side of the teeth of a user when the mouthpiece is placed in the mouth (see annotated figure 14 and figure 16 which show the placement of the mouthpiece within the mouth of a user with the front surface facing the buccal side of the teeth), and an opposite back side (see annotated figure 14),
 - a sealing structure comprising a rim circumscribing the body part (see annotated figure 14), wherein the rim is shaped to contact gums of a user along upper and lower dental arches (see figure 16, where the rim as pointed out in annotated figure 14 contacts the gum of the teeth 30), 
- one or more light sources (LEDs 20A-C) arranged to transmit light into at least a portion of the body part (par 21 discloses the LED 20 A-C being embedded in the main body), 
- a transmission window located at the front side of the body part and arranged to transmit light from the body part towards the buccal side of the teeth and to transmit reflected 
- a back reflector (mirror film 40) arranged to reflect incident light from the body part, wherein the reflector extends over at least a portion of the back side of the body part (see figure 14 which discloses placement of the film on the side surface outside the mouth of the body 10 as discussed at par 19).
Konno fails to disclose the rim has a reflective surface arranged to reflect at least a portion of the reflected light from the buccal side of the teeth and the buccal side of the teeth of the user together with the back reflector and the reflective surface of the rim 3form a set of reflecting surfaces capable of reflecting light from the one or more light sources multiple times.
However, Wang teaches a rim (longitudinal enlargement 30) having a reflective surface (covered by light reflecting material 26, see figure 2) arranged to reflect at least a portion of the reflected light from the buccal side of the teeth of the user together (see figure 2, which has exemplary arrows 28 for reflecting lights being shown towards a buccal surface of a tooth, as seen in col 5, lines 5-20) and the reflective surface of the rim with the back reflector 3form a set of reflecting surfaces (26) capable of reflecting light from one or more light sources multiple times (col 5, lines 5-20) in a mouthpiece (see figure 1-3) for the purpose of reflecting light from all surfaces of the tray in order to enhance or maximize the polymerization of the material in the shortest amount of time (col 3, lines 29-34).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Konno to have the rim include a reflective surface arranged to reflect at least a portion of the reflected light from the buccal side of the teeth and the 
In regard to claim 2, Konno/Wang disclose the claimed invention as set forth above in claim 1. Wang further teaches the back reflector adjoins the reflective surface of the rim (light reflecting foil 26) to form a single reflective surface facing the buccal side of the teeth when the mouthpiece is placed in the mouth (see figure 2) for the reasons set forth above.
In regard to claim 3, Konno/Wang disclose the claimed invention as set forth above in claim 1. Konno discloses the back reflector (40), the rim (see annotated figure 14) and the buccal side of the teeth of the user together form a closed or substantially closed surfaces when the mouthpiece is placed in the mouth (see figure 16). Additionally, Wang teaches the rim having the reflective surface (26) as set forth above, which would result in a closed or substantially closed reflective surface when the mouthpiece is placed in the mouth for the reason set forth above.   
In regard to claim 11, Konno further discloses the sealing structure (pointed out as the rim in annotated figure 14) is arranged for retaining an applied dental substance within a space (mixed solution 30 which is placed adjacent to the main body and the tooth as disclosed in par 24) defined by the front side of the optically transparent body part, the rim and the buccal side of the teeth (see figure 16).
In regard to claim 12, Konno further discloses the one or more light sources (20A-C) are arranged between the transmission window and the back reflector (40, see annotated figure 14).

In regard to claim 14, Konno/Wong disclose the claimed invention as set forth above in claim 1. Konno further discloses the body part (10) comprises an outwardly protruding bite part (support portion 12) shaped to form a bite surface (see figure 16), but fails to disclose the bite part comprises a reflective portion arranged to reflect incident light from the body part.
Wong further teaches a bite part (bottom of channel 16) comprises a reflective portion (26) arranged to reflect incident light from the body part (as seen in figure 2, the exemplary arrows 28), for the reason set forth above. 
In regard to claim 15, Konno further discloses the back side (see annotated figure 14) of the body part comprises a curved surface (see figure 15), and wherein the back reflector (40) extends over the curved surface of the back side and thereby forms a concavely shaped back reflector (see figure 15).
In regard to claim 16, Konno/Wang disclose the claimed invention as set forth above in claim 1. Konno further discloses the use of a mouthpiece for tooth illumination (par 6 discloses illumination of the teeth during the bleaching of the teeth) comprising the steps of: 
-arranging the mouthpiece so that the rim contacts the gums along upper and lower dental arches of the user (see figure 16), the back reflector (40), the rim (see annotated figure 14) and the buccal side of the teeth of the user together form a closed or substantially closed surfaces and
 - illuminating the teeth by light emitted through the transmission window (see figure 16) so that a portion of the emitted light is reflected by the teeth back into the optically transparent body part (10) to achieve multiple reflections via the back reflector (40, par 25 discloses the 
Konno fails to disclose the buccal side of the teeth together with the back reflector and the reflective surface of the rim forms a set of reflecting surfaces capable or reflecting light from the one or more light sources multiple times and the emitted light is reflected by the teeth back into the optically transparent body part to achieve multiple reflections via the back reflector and the reflective surface of the rim.
However, Wang teaches the back reflector and the reflective surface of the rim (26) forms a set of reflecting surfaces capable or reflecting light from the one or more light sources multiple times (see figure 2) and the emitted light is reflected by the teeth back into the optically transparent body part to achieve multiple reflections via the back reflector and the reflective surface of the rim (see figure 2), for the reason set forth above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Konno et al in view of Wong, in further evidence of Chhabra et al (NPL-2019).
In regard to claim 4, Konno/Wong disclose the claimed invention as set forth above in claim 1. Wong further teaches the thermal conductivity of the back reflector (light reflecting means 26, which is composed of aluminum foil as disclosed in col 4, lines 58-60) is higher than the thermal conductivity of the body part (the transparent tray 10 which is made of polycarbonate as disclosed in col 4, lines 30-34) to enable transport of heat from the one or more light sources (where the NPL Chhabra discloses the thermal conductivity of both aluminum and polycarbonate, where the aluminum has a thermal conductivity of 247 W/mK which is greater than polycarbonate which has a thermal conductivity of 0.2 W/mK) for the reasons set forth above. 
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al in view of Wong as applied to claim 1 above, and further in view of Levine (US 2011/0104631).
In regard to claim 5, Konno/Wong disclose the claimed invention as set forth above in claim 1, but fails to disclose the body part comprises a light redirecting structure arranged to change the propagation direction of light, wherein at least a portion of the light redirecting structure is located between the one or more light sources and the transmission window.
However, Levine teaches a body part (mouthpiece 22) comprises a light redirecting structure (periscope feature seen in figures 5-8 and discussed in par 33-35) arranged to change the propagation direction of light (see flow of light in figures 5-8), wherein at least a portion of the light redirecting structure is located between a one or more light sources (LED lamp 16) and a transmission window (see surface adjacent teeth or tooth which light flows in figure 5 and 7) in a dental mouthpiece (see figures 5-8) for the purpose of diverting light towards the face of the tooth evenly across the face of the tooth (see par 33).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Konno/Wong to have the body part include a light redirecting structure arranged to change the propagation direction of light, wherein at least a portion of the light redirecting structure is located between the one or more light sources and the transmission window as disclosed by Levine for the purpose of diverting light towards the face of the tooth evenly across the face of the tooth.
In regard to claim 6, Konno/Wong/Levine disclose the claimed invention as set forth above in claim 5. Levine further teaches the light redirecting structure (periscope feature seen in 
In regard to claim 7, Konno/Wong/Levine disclose the claimed invention as set forth above in claim 5. Levine further teaches the light redirecting structure (periscope feature seen in figures 5-8 and discussed in par 33-35) comprises one or more refractive air cavities (passage which enables light to flow from the reflector 28, emitting reflectors 32 and/or lensing 34 in figures 5 and 7) located between the one or more light sources and the transmission window (see figures 5 and 7), for the reason set forth above.
In regard to claim 8, Konno/Wong/Levine disclose the claimed invention as set forth above in claim 7. Levine further teaches the one or more refractive air cavities (passage which enables light to flow from the reflector 28, emitting reflectors 32 and/or lensing 34 in figures 5 and 7) are asymmetrically shaped so that the light from the light sources will be spread more in a direction parallel to an occlusal plane of teeth than a vertical plane perpendicular to the occlusal plane (see figures 5 and 7), for the reason set forth above.
In regard to claim 9, Konno/Wong/Levine disclose the claimed invention as set forth above in claim 5. Levine further teaches the light redirecting structure (periscope feature seen in figures 5-8 and discussed in par 33-35) is opaque or translucent and arranged to redirect light through scattering and or reflection (via the reflective surfaces 28, 32, and 34 as seen in figure 5 and 7), for the reason set forth above.
In regard to claim 10, Konno/Wong/Levine disclose the claimed invention as set forth above in claim 5. Levine further teaches the one or more light sources (16) are arranged to emit light towards the light redirecting structure (via reflective surface 28, see figures 5-6), for the reason set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772